UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4564


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

STEVEN CROCKETT, SR.,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:06-
cr-00445-AMD-1)


Submitted:   March 3, 2011                 Decided:   March 21, 2011


Before MOTZ, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Sapna Mirchandani, Staff
Attorney,   Greenbelt,   Maryland,   for Appellant.    Rod   J.
Rosenstein,   United   States  Attorney, Bonnie   S. Greenberg,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Steven Crockett, Sr., pled guilty pursuant to a plea

agreement to one count of possession of a firearm by a convicted

felon,    in    violation          of     18    U.S.C.A.        §    922(g)(1)         (West   2000

& Supp. 2010).          Based, in part, on his prior Maryland conviction

for second degree rape, in violation of Md. Code Ann., Crim. Law

§ 3-304 (LexisNexis Supp. 2010), Crockett was sentenced under

the Armed Career Criminal Act, 18 U.S.C.A. § 924(e) (West 2000 &

Supp. 2010) ("ACCA"), to 210 months in prison.                                 Crockett appeals

his sentence, asserting that the district court erred when it

determined that his prior rape conviction qualified as a violent

felony under the ACCA.              Finding no error, we affirm.

               We     discern        no        error       in       the    district         court’s

determination that under the facts of this case, Crockett’s rape

conviction was a proper ACCA predicate offense.                                   In particular,

after    recognizing         the     ambiguity           created     by    Maryland’s        second

degree rape statute, the district court appropriately allowed

the   Government        to    introduce          into      evidence        the    transcript     of

Crockett’s          state    guilty       plea      colloquy         to    determine        whether

Crockett    “necessarily            admitted”           facts    amounting        to    a   violent

felony     under       the        ACCA.         See       Johnson         v.     United     States,

___ U.S. ___, 130 S. Ct. 1265, 1273 (2010) (recognizing that the

district       court        may    look        to       plea    colloquy         transcripts    to



                                                    2
determine     whether       a    prior     conviction         constitutes        an   ACCA

predicate under the modified categorical approach).

             We   also   conclude        that    the    district    court        correctly

observed that while Crockett may have initially been reluctant

to admit to the State’s factual summary for his rape, which

indicated that Crockett’s rape was forceful, Crockett ultimately

conceded that he was guilty of the crime summarized by the State

and    was   “fine   with       [his]    plea.”        Although     the    state      court

invited      Crockett    to       comment       on     the    Government’s        factual

scenario, Crockett chose not to do so.                         We reject Crockett’s

assertion that this Court’s holding in United State v. Alston,

611   F.3d   219,    220-21      (4th    Cir.     2010)      (holding     that    a   prior

conviction for Maryland second-degree assault did not constitute

an ACCA violent felony where the defendant entered an Alford *

plea), requires a different result.

             Accordingly, we affirm the district court’s judgment.

We    dispense    with   oral     argument       because      the   facts    and      legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                                 AFFIRMED


       *
       North Carolina v. Alford, 400 U.S. 25, 38 (1970) (finding
no constitutional error when a defendant waives trial and
consents to punishment without admitting guilt to the charge).



                                            3